Case: 14-7070    Document: 11     Page: 1   Filed: 08/15/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                REFUGIO ARTURO SIAS,
                   Claimant-Appellant,

                             v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                        2014-7070
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 13-2053, Judge Lawrence B.
 Hagel.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
     This court dismissed the above-captioned appeal on
 July 21, 2014, for failure to file the brief required by
 Federal Circuit Rule 31(a) within the time permitted by
 the rules. Refugio Arturo Sias moves to reopen this
 appeal, and he has attached his informal brief. Mr. Sias’s
 brief, however, does not comply with the rules of this
 court.
Case: 14-7070         Document: 11    Page: 2      Filed: 08/15/2014



 2                                   SIAS   v. MCDONALD



       Accordingly,
       IT IS ORDERED THAT:
     (1) If Mr. Sias submits his informal brief on Form 13
 within 30 days of the date of filing of this order, the
 mandate will be recalled, this court’s July 21, 2014,
 dismissal order will be vacated, and this appeal will be re-
 opened.
     (2) The clerk’s office is directed to send Form 13 and
 the Guide for Pro Se Petitioners and Appellants to Mr.
 Sias.
                                        FOR THE COURT

                                            /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court


 s30